ORDER

PER CURIAM.
Donald R. Schooler (“Schooler”) appeals the denial of his Rule 24.035 postconviction motion following his conviction pursuant to guilty plea to an amended charge of the class C felony of statutory rape in the second degree, § 566.034. Schooler’s post-conviction motion asserted that Schooler’s guilty plea was not entered knowingly, intelligently, and voluntarily because it was induced by his counsel’s failure to properly litigate his motion to dismiss, after the State had agreed in another case not to file additional charges. After an evidentiary hearing, the motion court entered Findings of Fact, Conclusions of Law and Judgment overruling the motion. The judgment denying Schooler’s Rule 24.035 postconviction motion is affirmed. Rule 84.16(b).